DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/12/2021.
Claims 1-7, 10-14 and 21-28 are pending. Claims 8-9 and 15-20 are cancelled. Claims 21-28 are new. Claims 1 and 12 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 11/12/2021 is acknowledged.
Claims 8-9 and 15-20, which have been canceled, were drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation “the side surface of the second substrate” in line 2 of the claim, which the Examiner suggests amending to “the first side surface of the second substrate”, since the claimed element was originally introduced using that exact language in claim 1, which claim 5 depends from.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second side surface of the second substrate" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the first and second side surfaces of the opening” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the first side surface” in line 2 of the claim, which is unclear and indefinite, since it is unclear which “first side surface” element is being referenced given claim 1, which claim 4 depends from, introduces both a first side surface of the first substrate and a first side surface of the second substrate.   
Note the dependent claim 5 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Yu 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-14, 21-23, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0172331 A1, hereinafter “Yu”).
Regarding independent claim 1, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose a semiconductor device package, comprising: 
a first substrate 20/30/60 (collectively 20, 30 “first and second semiconductor chips” and the intervening 60 “adhesive member” between 20 and 30- ¶0029) having a first side surface (i.e., outer side surface of 20 as shown in Fig. 3); 
a second substrate 10 (“substrate”- ¶0029) arranged above the first substrate 20/30/60, wherein the second substrate 10 has a first side surface (i.e., outer side surface of 10 as shown in Fig. 3) coplanar with the first side surface of the first substrate 20/30/60, and wherein the second substrate 10 has an opening W (“window”- ¶0031); and 

wherein the interconnection 74 overlaps a side surface (i.e., side surface of opening W) of the opening W from a side view perspective.
Regarding claim 2, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose the semiconductor device package further comprising an encapsulant 80 (“encapsulation member”- ¶0029) covering the interconnection 74, the first substrate 20/30/60 and the second side surface (i.e., inner side surface of 10) of the second substrate 10.
Regarding claim 3, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the first substrate 20/30/60 has a first surface (i.e., the portion of surface of 30 facing 10 at the bottom of opening W) facing the second substrate 10, and wherein the first and second side surfaces (i.e., inner surfaces of opening W) of the opening W are disposed on the first surface of the first substrate 20/30/60 from a top view perspective.
Regarding claim 4, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the opening W has a first side surface and a second side surface (i.e., opposing side surfaces of opening W shown in Fig. 3) connecting to the first side surface and not coplanar with each other, and wherein the interconnection 74 overlaps at least one of the first and second side surfaces of the opening W from the side view perspective, since the side surfaces of opening W are connected to the side surfaces of substrates 10, 20 through substrates 10, 20, respectively.
 claim 5, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein one of the first and second side surfaces of the opening W connects to the side surface of the second substrate 10, since the side surfaces of opening W are connected to the side surfaces of substrate 10 through substrate 10.
Regarding claim 6, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the interconnection 74 includes a wire (¶0041).
Regarding claim 7, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the first substrate 20/30/60 has a first surface (i.e., the portion of surface of 30 facing 10 at the bottom of opening W) facing the second substrate 10 and the second substrate 10 has a first surface (i.e., surface of 10 facing away from 20) facing away from the first substrate 20/30/60, and wherein a first end of the wire is in contact with the first surface of the second substrate 10 and a second end of the wire is in contact with the first surface of the first substrate 20/30/60.
Regarding independent claim 12, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose a semiconductor device package, comprising: 
a first substrate 20/30/60 (collectively 20, 30 “first and second semiconductor chips” and the intervening 60 “adhesive member” between 20 and 30- ¶0029) having a first surface (i.e., the portion of surface of 30 facing 10 at the bottom of opening W) and a first side surface (i.e., outer side surface of 20 as shown in Fig. 3); 
a second substrate 10 (“substrate”- ¶0029) arranged above the first substrate 20/30/60, wherein the second substrate 10 has a first surface (i.e., surface of 10 facing 20) facing the first surface of the first substrate 20/30/60, a second surface (i.e., surface of 10 facing away from 20) opposite to the first surface of the second substrate 10, a 
an interconnection 74 (“second connection members”- ¶0041) connecting to the first substrate 20/30/60 and the second substrate 10 and adjacent to the second side surface of the second substrate 10; 
wherein the interconnection 74 overlaps the first surface of the first substrate 20/30/60 and the first surface of the second substrate 10 from the top view perspective.
Regarding claim 13, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose the semiconductor device package further comprising an encapsulant 80 (“encapsulation member”- ¶0029) covering the interconnection 74, the first surface of the first substrate 20/30/60 and the first surface and the second surface of the second substrate 10.
Regarding claim 14, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the interconnection 74 includes a wire (¶0041).
Regarding claim 21, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the opening W is located at a periphery of the second substrate 10, since the opening W is located at the top and bottom peripheries of substrate 10.
Regarding claim 22, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the opening W is disposed on the first substrate 20/30/60 from a top view perspective.
 claim 23, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the interconnection 74 overlaps another side surface (i.e., opposing side surface of opening W) of the opening W, which is connected to the side surface of the opening W, from another side view perspective, which is taken from a direction orthogonal to the side view perspective.
Regarding claim 25, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the second substrate 10 comprises an opening W (“window”- ¶0031) and wherein the interconnection 74 passes through the opening W.
Regarding claim 26, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein the encapsulant 80 is a support element configured to support the second substrate 10 to be arranged above the first substrate 20/30/60, since encapsulant 80 is physically attached to 10 and 20/30/60 thereby providing physical support.
Regarding claim 28, Figures 1-4 of Yu (with Figs. 3-4 viewed upside down) disclose wherein a first end of the wire is in contact with the second surface of the second substrate 10 and a second end of the wire is in contact with the first surface of the first substrate 20/30/60.
B.	Prior-art rejections based at least in part by Yu (Different Embodiment/ Interpretation)
Claim Rejections - 35 USC § 102
Claims 1, 10-13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (Different Embodiment/Interpretation).
Regarding independent claim 1, Figures 10-12 of Yu disclose a semiconductor device package, comprising: 

a second substrate 20/30/60 (collectively 20, 30 “first and second semiconductor chips” and the intervening 60 “adhesive member” between 20 and 30- ¶0029) arranged above the first substrate 10, wherein the second substrate 20/30/60 has a first side surface (i.e., outer side surface of 20 as shown in Fig. 3) coplanar with the first side surface of the first substrate 10, and wherein the second substrate 20/30/60 has an opening W (“window”- ¶0031); and 
an interconnection 74 (“second connection members”- ¶0041) passing through the opening W and connecting to the first substrate 10 and the second substrate 20/30/60; 
wherein the interconnection 74 overlaps a side surface (i.e., side surface of opening W shown in Fig. 3) of the opening W from a side view perspective.
Regarding claim 10, Figures 10-12 of Yu disclose wherein the first substrate 10 has a first surface (i.e., surface of 10 facing 20) facing the second substrate 20/30/60 and the second substrate 20/30/60 has a second surface (i.e., the portion of surface of 30 facing 10 at the bottom of opening W) facing the first substrate 10, and wherein at least one semiconductor device 50 (“semiconductor chips”- ¶0063) is mounted on the first surface of the first substrate 10 or the second surface of the second substrate 20/30/60.
Regarding claim 11, Figures 10-12 of Yu disclose wherein the second substrate 20/30/60 has a first surface (i.e., surface of 30 facing away from 10) facing away from the first substrate 10, and wherein at least one electronic component 40 
Regarding independent claim 12, Figures 10-12 of Yu (with Figs. 11-12 viewed upside down) disclose a semiconductor device package, comprising: 
a first substrate 20/30/60 (collectively 20, 30 “first and second semiconductor chips” and the intervening 60 “adhesive member” between 20 and 30- ¶0029) having a first surface (i.e., the portion of surface of 30 facing 10 at the bottom of opening W) and a first side surface (i.e., outer side surface of 20 as shown in Fig. 3); 
a second substrate 10 (“substrate”- ¶0029) arranged above the first substrate 20/30/60, wherein the second substrate 10 has a first surface (i.e., surface of 10 facing 20) facing the first surface of the first substrate 20/30/60, a second surface (i.e., surface of 10 facing away from 20) opposite to the first surface of the second substrate 10, a first side surface (i.e., outer side surface of 10 as shown in Fig. 3) coplanar with the first side surface of the first substrate 20/30/60 and a second side surface (i.e., inner side surface of 10 as shown in Fig. 3) disposed on the first surface of the first substrate 20/30/60 from a top view perspective; and 
an interconnection 74 (“second connection members”- ¶0041) connecting to the first substrate 20/30/60 and the second substrate 10 and adjacent to the second side surface of the second substrate 10; 
wherein the interconnection 74 overlaps the first surface of the first substrate 20/30/60 and the first surface of the second substrate 10 from the top view perspective.
Regarding claim 13, Figures 10-12 of Yu (with Figs. 10-12 viewed upside down) disclose the semiconductor device package further comprising an encapsulant 80 
Regarding claim 24, Figures 10-12 of Yu disclose wherein the first substrate 10 has a first surface (i.e., surface of 10 facing 20) facing the second substrate 20/30/60, and wherein at least one semiconductor device 50 (“semiconductor chips”- ¶0063) is mounted on the first surface of the first substrate 10, and wherein the opening W overlaps the semiconductor device 50 from a top view perspective.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chow et al. (US 2018/0122763 A1, hereinafter “Chow”).
 claim 27, Figures 10-12 of Yu (with Figs. 10-12 viewed upside down) disclose the semiconductor device package further comprising an external circuit (i.e., “external circuits” including terminals 90- ¶0033) mounted on the first surface of the first substrate 20/30/60, a second semiconductor device 40 (“semiconductor chips”- ¶0063) mounted on the first surface of the second substrate 10, and a third semiconductor device 50 (“semiconductor chips”- ¶0063) mounted on the first surface of the second substrate 10, wherein the external circuit, the second semiconductor device 40, and the third semiconductor device 50 are encapsulated by the encapsulant 80, since terminals 90 are surrounded by portions of encapsulant 80.
Yu does not expressly disclose wherein the external circuit is a first semiconductor device.
Figure 4 of Chow discloses a semiconductor device package comprising an external circuit 200 (“external circuit”- ¶0022), wherein the external circuit 200 is a first semiconductor device (¶0022).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the external circuit is a first semiconductor device as taught by Chow for the purpose of utilizing a suitable and well-known type of external circuit which is known in the art (Chow ¶0022).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2005/0199993 A1), which discloses a semiconductor device package comprising an interconnection passing through an opening in a substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895